DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims in Consideration
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2021 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3, 4, 6-9, 13, 14, and 16-19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The previous 112b rejections to claims 2-9, and 12-19, have been removed in view of the applicant's amendments and arguments.
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive.
The applicant alleges that the examiner is obligated to interpret “when a text input application runs” as “obtaining a detected fingerprint of a first user on a touch screen”, occurring during the running of a text input application.
The examiner respectfully disagrees with the applicant.  Even with a copy of the specification, the examiner, being one of ordinary skill in the art, is free to interpret the language for himself, by his own thought process.  If the applicant wishes to influence the examiner’s interpretation, then it is recommended that they amend the claim to clarify its meaning.  The examiner suggests that the applicant amend the claims to read in the manner that they described in their argument.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 11, 12, and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Kirdahy et al. (US 20150333910 A1, published: 11/19/2015), in view of Wang et al. (US 20170308732 A1, filed: 9/9/2014).
Claim 1. (Currently Amended):  Kirdahy teaches an input method implemented by an electronic device having a fingerprint collection device, the input method comprising:
obtaining a detected fingerprint of a first user when a text input application runs (in step S1112, the user may place or swipe a finger on fingerprint scanner, in order to input fingerprint information… entered in the ASCII entry fields [Kirdahy, 0052, FIG. 10]; Examiner's Note: detected by the fingerprint scanner);
determining a target lexicon associated with the detected fingerprint when the detected fingerprint matches a first prestored registered fingerprint (in step S1114, the processor compares the placed or swiped fingerprint to fingerprint information recorded on the microSD card [Kirdahy, 0052, FIG. 10]); and
providing, using the target lexicon, at least one candidate word corresponding to a current input event (in step S1112, the user may place or swipe a finger on fingerprint scanner, in order to input fingerprint information. In step S1114, the processor compares the placed or swiped fingerprint to fingerprint information recorded on the microSD card. In step S1118, if the fingerprint matches fingerprint information recorded on the microSD card, the user is granted access to username and password information stored on the microSD card, and the username and password information is entered in the ASCII entry fields of a website or application running on the external electronic device in step S1120 [Kirdahy, 0052, FIG. 10]).

Kirdahy does not teach obtaining a detected fingerprint of a first user on a touchscreen.
However, Wang teaches obtaining a detected fingerprint of a first user on a touchscreen (determine a first fingerprint recognition area of a touchscreen according to a first user interface [Wang, 0059]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the fingerprint matched against a lexicon to provide a password to an input field invention of Kirdahy to include the touchscreen fingerprint input feature of Wang.
One would have been motivated to make this modification to reduce the need of an additional fingerprint sensor by including a multi-function touchscreen input device that includes the same functionality, and further includes additional touch input, and display functions.  Such would reduce production costs that would then make said incorporating device more affordable to a consumer.

Claim 2. (Currently Amended):  The combination of Kirdahy and Wang, teaches the input method according to claim 1.  Kirdahy further teaches wherein determining the target lexicon associated with the detected fingerprint comprises determining a first personal lexicon corresponding to the detected fingerprint as the target lexicon based on a correspondence between a second personal lexicon of a second user and a second prestored registered fingerprint of the second user (this disclosure relates generally to an account login apparatus allowing users to securely save password and username information [Kirdahy, 0032].  If the username and password input into external electronic device 210 with a graphical user interface requiring an ASCII-enterable username and password match a username and password combination stored within a database, the device displays a "Login Successful," [Kirdahy, 0047]).

Claim 5. (Currently Amended):  The combination of Kirdahy and Wang, teaches the input method according to claim 1.  Kirdahy further teaches wherein there are N detected fingerprints, wherein N is an integer greater than one, and wherein determining the target lexicon comprises identifying a first personal lexicon corresponding to the first prestored registered fingerprint as the target lexicon based on a correspondence between a second personal lexicon of a second user and a second prestored registered fingerprint of the second user when one of the N fingerprints is the registered fingerprint (this disclosure relates generally to an account login apparatus allowing users to securely save password and username information [Kirdahy, 0032].  If the username and password input into external electronic device 210 with a graphical user interface requiring an ASCII-enterable username and password match a username and password combination stored within a database, the device displays a "Login Successful," [Kirdahy, 0047].  In step S1112, the user may place or swipe a finger on fingerprint scanner, in order to input fingerprint information. In step S1114, the processor compares the placed or swiped fingerprint to fingerprint information recorded on the microSD card. In step S1118, if the fingerprint matches fingerprint information recorded on the microSD card, the user is granted access to username and password information stored on the microSD card, and the username and password information is entered in the ASCII entry fields of a website or application running on the external electronic device in step S1120 [Kirdahy, 0052, FIG. 10]; Examiner's Note: N = at least one fingerprint is compared to information stored in a database for multiple users, and if so, a fingerprint results in a login).

Claim 11. (Currently Amended):  Kirdahy teaches an electronic device, comprising: a processor (CPU 212 [Kirdahy, FIG. 1B]); and a non-volatile memory (Memory 214 [Kirdahy, FIG. 1B]) configured for storing program instructions which, when executed by the processor, cause the electronic device to:
obtain a detected fingerprint of a first user on a touchscreen when a text input application runs (in step S1112, the user may place or swipe a finger on fingerprint scanner, in order to input fingerprint information… entered in the ASCII entry fields [Kirdahy, 0052, FIG. 10]; Examiner's Note: detected by the fingerprint scanner);
determine a target lexicon associated with the detected fingerprint when the detected fingerprint is a first prestored registered fingerprint (in step S1114, the processor compares the placed or swiped fingerprint to fingerprint information recorded on the microSD card [Kirdahy, 0052, FIG. 10]); and
provide a candidate word corresponding to a current input event by using the target lexicon (in step S1112, the user may place or swipe a finger on fingerprint scanner, in order to input fingerprint information. In step S1114, the processor compares the placed or swiped fingerprint to fingerprint information recorded on the microSD card. In step S1118, if the fingerprint matches fingerprint information recorded on the microSD card, the user is granted access to username and password information stored on the microSD card, and the username and password information is entered in the ASCII entry fields of a website or application running on the external electronic device in step S1120 [Kirdahy, 0052, FIG. 10]).

Kirdahy does not teach a touchscreen; obtain a detected fingerprint of a first user on a touchscreen.
However, Wang teaches a touchscreen; obtain a detected fingerprint of a first user on a touchscreen (determine a first fingerprint recognition area of a touchscreen according to a first user interface [Wang, 0059]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the fingerprint matched against a lexicon to provide a password to an input field invention of Kirdahy to include the touchscreen fingerprint input feature of Wang.
One would have been motivated to make this modification to reduce the need of an additional fingerprint sensor by including a multi-function touchscreen input device that includes the same functionality, and further includes additional touch input, and display functions.  Such would reduce production costs that would then make said incorporating device more affordable to a consumer.

Claim 12. (Currently Amended):  The combination of Kirdahy and Wang, teaches the electronic device according to claim 11.  Kirdahy further teaches wherein the instructions further cause the electronic device to determine a first personal lexicon corresponding to the detected fingerprint as the target lexicon based on a correspondence between a personal lexicon of a second user and a second prestored registered fingerprint of the second user (this disclosure relates generally to an account login apparatus allowing users to securely save password and username information [Kirdahy, 0032].  If the username and password input into external electronic device 210 with a graphical user interface requiring an ASCII-enterable username and password match a username and password combination stored within a database, the device displays a "Login Successful," [Kirdahy, 0047]).

Claim 15. (Currently Amended):  The combination of Kirdahy and Wang, teaches the electronic device according to claim 11.  Kirdahy further teaches wherein there are N detected fingerprints, wherein N is an integer greater than one, and wherein the instructions further cause the electronic device to determine a first personal lexicon corresponding to the first prestored registered fingerprint as the target lexicon based on a correspondence between a personal lexicon of a second user and a second prestored registered fingerprint of the second user when one of the N fingerprints is the registered fingerprint (this disclosure relates generally to an account login apparatus allowing users to securely save password and username information [Kirdahy, 0032].  If the username and password input into external electronic device 210 with a graphical user interface requiring an ASCII-enterable username and password match a username and password combination stored within a database, the device displays a "Login Successful," [Kirdahy, 0047].  In step S1112, the user may place or swipe a finger on fingerprint scanner, in order to input fingerprint information. In step S1114, the processor compares the placed or swiped fingerprint to fingerprint information recorded on the microSD card. In step S1118, if the fingerprint matches fingerprint information recorded on the microSD card, the user is granted access to username and password information stored on the microSD card, and the username and password information is entered in the ASCII entry fields of a website or application running on the external electronic device in step S1120 [Kirdahy, 0052, FIG. 10]; Examiner's Note: N = at least one fingerprint is compared to information stored in a database for multiple users, and if so, a fingerprint results in a login).

Claims 10 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Kirdahy et al. (US 20150333910 A1, published: 11/19/2015) and Wang et al. (US 20170308732 A1, filed: 9/9/2014), and in further view of Liu (US 20160379033 A1, published: 12/29/2016).
Claim 10. (Currently Amended):  The combination of Kirdahy and Wang, teaches the input method according to claim 1.  The combination of Kirdahy and Wang, does not teach wherein the touchscreen comprises an area for displaying a virtual keyboard of the text input application, wherein obtaining the detected fingerprint of a user on a touchscreen comprises obtaining the detected fingerprint when the user performs an input event in the area of the virtual keyboard.
However, Liu teaches wherein the touchscreen comprises an area for displaying a virtual keyboard of the text input application, wherein obtaining the detected fingerprint of a user on a touchscreen comprises obtaining the detected fingerprint when the user performs an input event in the area of the virtual keyboard (the user terminal has a keyboard that includes a fingerprint recognizer, and the user can touch the fingerprint recognizer of the keyboard when an input area on a currently displayed page is selected [Liu, 0028]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the fingerprint matched against a lexicon to provide a password to an input field invention of the combination of Kirdahy and Wang, to include the touchscreen fingerprint input embedded within the area displaying a soft keyboard feature of Liu.
One would have been motivated to make this modification to in order to confine fingerprint sensing to the same area where a user is most likely to be using as a text input device.  In the context of authentication, a user is likely already using the keyboard to enter passwords.  Thus, by including the fingerprint sensor within the same area, a user does not have to grasp other areas of the screen when inputting authentication information.  More, innovative authentication inputs that receive both passwords and fingerprints, can be placed in the same area to provide a more intuitive user experience.

Claim 20. (Currently Amended):  The combination of Kirdahy and Wang, teaches the electronic device according to claim 11.  The combination of Kirdahy and Wang, does not teach wherein the touchscreen comprises an area for displaying a virtual keyboard of the text input application, and wherein the instructions further cause the electronic device to obtain a detected fingerprint generated when the first user performs an input event in the area of the virtual keyboard.
However, Liu teaches wherein the touchscreen comprises an area for displaying a virtual keyboard of the text input application, and wherein the instructions further cause the electronic device to obtain a detected fingerprint generated when the first user performs an input event in the area of the virtual keyboard (the user terminal has a keyboard that includes a fingerprint recognizer, and the user can touch the fingerprint recognizer of the keyboard when an input area on a currently displayed page is selected [Liu, 0028]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the fingerprint matched against a lexicon to provide a password to an input field invention of the combination of Kirdahy and Wang, to include the touchscreen fingerprint input embedded within the area displaying a soft keyboard feature of Liu.
One would have been motivated to make this modification to in order to confine fingerprint sensing to the same area where a user is most likely to be using as a text input device.  In the context of authentication, a user is likely already using the keyboard to enter passwords.  Thus, by including the fingerprint sensor within the same area, a user does not have to grasp other areas of the screen when inputting authentication information.  More, innovative authentication inputs that receive both passwords and fingerprints, can be placed in the same area to provide a more intuitive user experience.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145